The above entitled cause is now being determined on defendant's application for rehearing. The memoranda appended calls attention to the fact that since the weight of the evidence is one of the grounds for reversal, further proceedings in the Supreme Court may be futile. We might say that the original opinion as first written reversed the cause and entered final judgment. Before releasing, however, the final determination was modified so as to reverse on the weight of the evidence. The major reason for this change in our conclusion was the questioned constitutionality of parts of Section 9023, General Code, and the answer of the jury to special interrogatories. The particular part of Section 9023, General Code, the constitutionality of which is questioned is that portion wherein it purports to hold that the right of possession of any other railroad company might be a sufficient predicate for determining that plaintiff had the right of possession.
Through our further examination of the record following the application for rehearing we have arrived at the conclusion that final judgment should be entered.
The trial court declared the entire act (Sections *Page 273 
9019 to 9024, inclusive) unconstitutional and tried the case according to the law applying to replevin actions generally. Very early in the trial the court indicated his trend of thought and thereafter plaintiff introduced its evidence in conformity to this theory. In addition, evidence was presented through cross-examination of the Israel brothers, conclusively establishing that it had no bill of sale for the scrap railroad metal sought to be replevined, nor did it ever take a bill of sale in any instance although it had for many years been heavy buyers in railroad scrap iron, including railroad rails. Plaintiff, through its evidence, presented more than a primafacie case supporting its claim of ownership and right of possession and the question as to the weight of the evidence would be a debatable one even on the theory of the unconstitutionality of the scrap metal sections of the code heretofore referred to.
Our court being of the opinion that the scrap metal sections, with the possible exception of portions of Section 9023, General Code, are constitutional, the defendant is left without a defense.
Having positively and repeatedly testified that they have no bill of sale, and never took one, there is no possibility of presenting a defense in a new trial.
It is apparent that if upon a new trial a jury returned a verdict in favor of the defendant, it could not stand.
The present record will very effectively raise the question of the constitutionality of the scrap metal sections in the event defendant desires to carry the case to the Supreme Court.
It is fair to say that defendant's application for rehearing does not directly or inferentially request a modification of our finding so as to enter a final judgment. This we do on our own motion. Our original opinion is hereby modified so as to enter final judgment *Page 274 
instead of remanding for new trial on the weight of the evidence.
Entry may be presented in conformity to this opinion.
Judgment accordingly.
BARNES, P.J., HORNBECK and GEIGER, JJ., concur.